                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND
 DEVELOPMENT,                                       Case No. 6:21-CV-00128-ADA

                Plaintiff,
                                                    JURY TRIAL DEMANDED
 v.

 CISCO SYSTEMS, INC.,

                Defendant.


                        PLAINTIFF’S NOTICE OF THE FILING OF A
                         PETITION FOR INTER PARTES REVIEW

       Pursuant to the Court’s Order Governing Proceedings – Patent Case (“Order Governing

Proceedings, Version 3.3”), namely General Issue No. 4, Plaintiff WSOU Investments, LLC d/b/a

Brazos Licensing and Development hereby provides notice that Defendant Cisco Systems, Inc.

filed a petition requesting inter partes review of the patent-in-suit, U.S. Patent No. 8,191,106, on

June 17, 2021. See IPR2021-01117, attached as Exhibit A. The PTAB has not yet issued a Notice

of Filing Date Accorded. The following represents the expected schedule of the IPR proceeding if

such a notice were issued today.

        June 24, 2021           PTAB issues a Notice of Filing Date Accorded

        December 24, 2021       PTAB decision on institution expected

        December 24, 2022       If PTAB trial instituted, then PTAB final written
                                decision expected



Dated: June 24, 2021                          Respectfully submitted,

                                      By:     /s/ Max L. Tribble, Jr.
Max L. Tribble, Jr.
Bar No. 2021395
Shawn Blackburn
Bar No. 24089989 (pro hac vice)
Bryce Barcelo
Bar No. 24092081 (pro hac vice)
mtribble@susmangodfrey.com
sblackburn@susmangodfrey.com
bbarcelo@susmangodfrey.com
SUSMAN GODFREY LLP
1000 Louisiana St., Suite 5100
Houston, TX 77002-5096
Tel: (713) 651-9366

Kalpana Srinivasan
Bar No. 237460 (pro hac vice)
ksrinivasan@susmangodfrey.com
SUSMAN GODFREY LLP
1900 Avenue Of The Stars, Suite 1400
Los Angeles, CA 90067-6029
Tel: (310) 789-3100

Danielle M. Nicholson
Bar No. 57873 (pro hac vice)
dnicholson@susmangodfrey.com
SUSMAN GODFREY LLP
1201 Third Avenue, Suite 3800
Seattle, WA 98101
Tel: (206) 516-3880

Counsel for Plaintiff WSOU Investments, LLC
                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing document was served electronically on all known

counsel of record via the Court’s Electronic Filing System on June 24, 2021.


                                            /s/ Max. L. Tribble, Jr.
